
	

113 HR 2370 IH: Juvenile Accountability Block Grants Program Reauthorization Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2370
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to reauthorize the juvenile accountability block grants program through
		  fiscal year 2016.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Accountability Block Grants
			 Program Reauthorization Act of 2013.
		2.Reauthorization
			 of Juvenile Accountability Block Grants program through fiscal year
			 2016Part R of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee et seq.)
			 is amended—
			(1)in section
			 1801A(a), by striking section 1810(b) and inserting
			 section 1810(c);
			(2)in section
			 1810(a), by inserting and each of the fiscal years 2014 through
			 2016 after 2009; and
			(3)in section
			 1810(b), by inserting and each of the fiscal years 2014 through
			 2016 after 2004.
			
